DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 01/18/2022.
Claim(s) 1-20 are currently pending. 
Claim(s) 6-9, 11-17 and 19 have been withdrawn. 
Claim(s) 1 and 4 has been amended.
Claim(s) 20 has been added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-3, 10 and 20
The limitation “the core layer includes polypropylene at 15% by mass to 25% by mass in a content ratio with respect to whole resin components in the core layer and has a content of low-density polyethylene having a density of 0.910 g/cm3 to 0.940 g/cm3 is 60% by mass to 95% by mass” is unclear and therefore renders the claimed indefinite.  The corresponding ranges for polypropylene and LDPE are not consistent with respect the whole resin components in the core layer.  For example, in the case that both components are present in the lower end of each range, the contents do not amount to 100% of the resin components.  Therefore, it is further not clear if the core includes other components in addition to PP and LDPE.  Appropriate correction and clarification is required. 
	Claims 2-3 and 10 are rejected based on their dependency on claim 1.
The ranges are not consistent with each other

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-241391, Yoshihara et al. in view of US 2006/0131778, Van Loon et al., US 2014/0318616, Okuyama et al. and US 2009/0165847, Mori et al. Regarding claims 1, 4-5 and 20
Yoshihara teaches a sealing material sheet for a solar-cell module [paragraphs 0021-0022], which is a multilayered sheet having a core layer and a skin layer (the sealing material sheet comprises outermost layers, any one of the outermost layers corresponding to the claimed “skin layer”, laminated on both surfaces of an intermediate layer which reads on the claimed “core layer”) [paragraphs 0022, 0033], wherein
the core layer has a content of low-density polyethylene (LLDPE, M-LLDPE, or LDPE) having a density of 0.910 g/cm3 to 0.940 g/cm3 (between 0.870 g/cm3 or more and 0.970 g/cm3 or less) is 60% by mass to 95% by mass (from 10%-99% by mass) [paragrapgs 0036-0038];
the skin layer (corresponding to an outermost layer) includes low-density polyethylene (LLDPE, M-LLDPE, or LDPE) having a density of 0.880 g/cm3 to 0.910 0.901 g/cm3 (between 0.870 g/cm3 and 0.900 g/cm3) at 80% by mass to 100% by mass (from 10% to 99% by mass) content ratio with respect to whole resin components in the skin layer (the amount of the base resin in the outermost layer is analogous to the amount recited for that in the intermediate layer) but does not include polypropylene (Yoshihara is silent to polypropylene. Therefore, in the absence of any indication that the skin layer contains polypropylene, it is interpreted that it does not) [see paragraphs 0039-0044 wherein the composition of the skin/outermost layer is detailed], and 
a thickness of the sealing material sheet is 200 µm to 400 µm (the total thickness of the encapsulant/sealing material sheet is from 100 µm or more and 1000 µm or less) [paragraph 0022].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
It is noted that Yoshihara specifically teaches setting the density of the skin layer such that is less than that of the core layer so that the risk of cracking is reduced thereby maintaining the protective performance of the sheet [paragraph 0043].
Yoshihara does not teach the core layer including polypropylene at 15% by mass to 25% by mass in a content ratio with respect to whole resin components in the core layer.
Van Loon teaches a sealing material sheet comprising an inner/core layer and sandwiched between two outer skin layers [Abstract and paragraphs 0007-0008].
Van Loon teaches that when polypropylene at 15% by mass to 25 % by mass (5%-94% by weight) with respect to the whole resin components in the core, is blended with a low-density polyethylene, the sealing properties of the film are improved (the sealing strength of the film is greater when compared to a film comprising no polypropylene in the inner/core layer) [paragraphs 0005-0008 and 0024].
Yoshihara and Van Loon are analogous inventions in the field of sealing material sheets comprising a core layer and a skin layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the core layer of Yoshihara to comprise from 15% by mass to 25% by mass of polypropylene, as in Van Loon, in order to improve the sealing properties of the film [paragraphs 0005-0008 and 0024]. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
In addition, Okuyama teaches mixing a polyethylene resin with a polypropylene
resin in order to improve the heat resistance of the multi-layer sheet [paragraph 0056].
Further, Mori teaches a sealing material for solar cells [Abstract], wherein omitting a cross-linking step, which requires a long period of time, increases the production rate and efficiency of a solar battery module [paragraph 0005]. It is further noted that the sealing material disclosed in Mori includes polypropylene [paragraph 0034].
Accordingly, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the multi-layer sheet in modified Yoshihara to include polypropylene in order to improve the heat resistance of the core/intermediate layer while also avoiding the long process of cross-linking thereby improving the production rate and efficiency of a solar battery module [Mori, paragraph 0005; Okuyama, paragraph 0056; Van Loon, paragraphs 0001 and 0020].
It is noted that the improved sealing properties is specifically attributed to the blend between polypropylene and the low-density polyethylene, in the prescribed amounts, within the core [see Van Loon, paragraphs 0003-0007].  It is further noted that Van Loon specifically teaches that the outer skin layers which, as in Yoshihara, also comprise LDPE, do not contain polypropylene (the outer skin layers preferably comprise 0% by weight of PP) [paragraph 0029].  Therefore, while the outer skin layers and the core may contain LDPE, one would have been motivated to only modify the LDPE core to comprise the LDPE-PP blend [see Van Loon, paragraph 0029].
	Although taught by the prior art, the limitation “for a solar cell module” is considered intended use and is given weight to the extent that the prior art is capable of performing the intended use. Since the structure of the prior art is the same as the one claimed, the same is considered capable of performing the intended use.
It has been held that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See in re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478 (CCPA 1951).
	With regards to the limitation “an indentation depth of a needle at a temperature of 150°C in a thermomechanical analysis (TMA) curve is 20% to 90% of a film thickness of the sealing material sheet”, because the sealing material sheet of the prior art is identical, both in composition and structure, to the one claimed, the claimed properties or functions are presumed to be inherent.
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Further, it has been held that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Regarding claim 2
Modified Yoshihara teaches the sealing material sheet as set forth above, wherein a thickness of the sealing material sheet is 250 µm to 350 µm (the total thickness of the encapsulant/sealing material sheet is from 100 µm or more and 1000 µm or less) [Yoshihara, paragraph 0022].
Regarding claims 3 and 10
Yoshihara teaches the sealing material sheet as set forth above, which is a multilayered sheet having a three-layered structure of skin/core/skin (the encapsulant/sealing material sheet comprises outermost layers laminated on both surfaces of the intermediate layers) [Yoshihara, paragraph 0022].
Yoshihara does not teach a colored pigment is included in one skin layer and/or a core layer, and a colored pigment is not included in an outermost surface of the other skin layer.
Van Loon teaches a structure in which two outermost layers are placed on both outer surfaces of an inner/core layer [paragraphs 0007-0008, 0024 and 0029].  Van Loon further teaches including additives such as a colored pigment in one or more than one layer within the sealing material sheet [paragraph 0048], which meets with the limitation of “a colored pigment is not included in an outermost surface of the other skin layer” since only one of the layers within the multi-layer structure may comprise the pigment.  
Therefore, because Van Loon teaches choosing from a finite number of identified, predictable additives, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since Van Loom teaches that pigments lead to the anticipated success, said type of additive is not of innovation but of ordinary skill and common sense [see MPEP 2143].
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  JP 2014-241391, Yoshihara et al. in view of US 2006/0131778, Van Loon et al., US 2014/0318616, Okuyama et al. and US 2009/0165847, Mori et al. as applied to claims 1-5, 10 and 20 above, and further in view of JP 2011-074261, Itada et al.
Regarding claim 18
	All the limitations of claim 1, from which claim 18 depends, have been set forth above.
	Modified Yoshihara teaches the sealing material sheet as set forth above, wherein the core layer includes polypropylene [Van Loon, paragraphs 0007-0008, 0024 and 0029], and the MFR of polypropylene at 230°C and a load of 2.16 kg is from 5 g/10 min to 125 g/10 min (the PP has an MFR of 1 to 20 are measured according to ASTM D 1238 (230°C and a load of 2.16 kg) [Van Loon, paragraph 0042].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Further, because the composition of the prior art is the same as the one claimed, the claimed properties or functions are presumed to be inherent.
The court has held that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
	As further clarification, Itada teaches a sealant material sheet comprising a polypropylene resin, wherein the polypropylene resin has an MFR at 230°C and a load of 2.16 kg is from 5 g/10 min to 125 g/10 min (from 0.3 g/10min to 15.0 g/10 min) [paragraphs 0047 and 0059].  Such allows for ensures good workability of the sealant material sheet [paragraphs 0047 and 0073].
	Modified Yoshihara and Itada are analogous inventions in the field of sealant material sheets.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the polypropylene such that the MFR at 230°C and a load of 2.16 kg is from 5 g/10 min to 125 g/10 min, as in Itada, for the purpose of ensuring good workability of the sealant material sheet [Itada, paragraphs 0047 and 0073].
	
Response to Arguments
Applicant’s arguments, see Remarks filed 01/18/2022, with respect to the objection to claims 6-9, 11-17 and 19 have been fully considered.  The amendments to the claims are sufficient to overcome the previous objection(s).  Accordingly, the objection to claims 6-9, 11-17 and 19 has been withdrawn. 
Applicant’s arguments, see Remarks filed 01/18/2022, with respect to the rejection of claims 1-4 under 35 U.S.C. §112, first paragraph, have been fully considered.  As previously set forth, the only mention of the presence and/or absence of crosslinking is in paragraph [0006] which is not directed to the instant invention but to disclosure within prior art.  Applicant has not pointed out where in the specification there is support for such feature.  Nevertheless, the amendments to claims 1-4 are sufficient to overcome the rejection of the claims under 35 U.S.C. §112, first paragraph.
Applicant’s arguments, see Remarks Filed on 01/18/2022, with respect to the rejection of claim(s) 1-5 and 10 under 35 U.S.C. §103 have been considered but are not persuasive.
Applicant argues that the technology disclosed in Yoshihara relates to a “thermosetting sealing material” which ensures heat resistance by crosslinking. 
Applicant argues that Yoshihara specifically discloses that carrying out the crosslinking reaction again after molding (through ionizing radiation) is essential. 
Applicant further argues that one of ordinary skill in the art, in view of the sealing material disclosed in Yoshihara, would not have been motivated to further add PP (polypropylene), which is, in general, excellent in heat resistance but inferior in transparency and flexibility and expensive as compared to polyethylene.
Examiner respectfully disagrees.  “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).
In the instant case, the method in Yoshihara involves a cross-linking step in the intermediate layer for the purpose of imparting heat resistance.  However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, the rejection involves modifying the core layer of Yoshihara to comprise a blend of polypropylene (PP) and low-density polyethylene (LDPE) such that the heat-sealing characteristics of the film are improved [Van Loon, Fig. 3, paragraphs 0001 and 0020].  It is well known in the art that the addition of PP improves the heat resistance of the film [paragraph 0056 of Okuyama; see also Van Loon, Fig. 3, paragraphs 0001 and 0020].  It is further known that a cross-linking treatment involves time and effort and, accordingly, decreases the productivity rate of the manufacturing process [Mori, paragraph 0005].   Therefore, it would have been obvious to modify the multi-layer sheet in modified Yoshihara to be an un-crosslinked multi-layered sheet because the heat resistance of the core/intermediate layer will be improved with the addition of polypropylene as set forth in Van Loon.
Further, such would also result in the omission of a long cross-linking step thereby improving the production rate and efficiency of a solar battery module [Mori, paragraph 0005; Okuyama, paragraph 0056; Van Loon, paragraphs 0001 and 0020].
It is also noted that Yoshihara recognizes that, while long processes, there are further methods available for the purpose of imparting heat resistance (“…imparting heat resistance by irradiating a polyethylene-based resin or the like with ionizing radiation to crosslink it, thereby omitting a long heat curing step.”) [paragraph 0007].
Applicant argues that while Van Loon discloses that “it is possible to improve “seal strength” of a sealant sheet by adding PP to the core layer”, Van Loon does not disclose being able to maintain both “cell protecting function” and “maintenance factor of power generation efficiency” at a high standard. 
Applicant further argues that this is only achieved by limiting the content of polypropylene of the core layer to about 15% by mass to 25% in a “sealing material sheet for solar cell modules” consisting of the layer configuration such as that of the present invention.
Examiner respectfully disagrees.  Applicant has provided no evidence to support such assertion.  A disclosed improvement does not preclude the teachings of the prior art.  When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07.
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.
Van Loon teaches a core layer wherein an amount of 5% by weight to 94% by weight of PP is blended with PE.  Therefore, 15-25% by mass or less of PP is within the ambit of Van Loon.  It has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].  Because the range of PP taught in the prior art overlaps with the claimed range, a prima facie case of obviousness exists.
Applicant has not made any discovery beyond what was known to the art.  A known or obvious composition does not become patentable simply because it has not been described as performing at a high standard.  Further, products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Applicant argues that there would have been no reasonable expectation of success in achieving the results of the claimed invention. 
Applicant argues that one of ordinary skill in the art would have had no reason to arrive at the claimed range of about 15% by mass to 25% by mass, without resorting to undue experimentation. That is, the selection of the amount of polypropylene is not mere optimization but required considerable effort to discover.
Examiner respectfully disagrees.  Applicant’s arguments are not commensurate with the showings in Tables 1-2 of the instant specification.  As seen in Example 8, a sealing material sheet having PP present in an amount of 30% by mass also exhibits a “high standard” (evaluation A) in cell performance and maintenance factor.  Accordingly, the results are not attributed to limiting the amount of PP in the core layer to about 15% by mass to 25%.  As evidenced by Example 5, the results are not only dependent on the content of PP in the core but also to the content of LDPE. 
Nevertheless, Van Loon teaches a core layer wherein an amount of 5% by weight to 94% by weight of PP is blended with PE.  Therefore, 15-25% by mass or less of PP is within the ambit of Van Loon.  It has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].  Because the range of PP taught in the prior art overlaps with the claimed range, a prima facie case of obviousness exists.
It is noted that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  
Additionally, an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). 
With regards to claim 4, Applicant argues that Claim 4 requires an indentation depth of a needle at a temperature of 150°C in a thermomechanical analysis (TMA) curve is 20% to 90% of a film thickness of the sealing material sheet. 
Applicant further argues that, based on the required crosslinking of Yoshihara, there would have been no reasonable expectation of success in achieving the claimed TMA property. 
Examiner respectfully disagrees.  Applicant’s arguments are not commensurate with the rejection.  The combination of references omits the crosslinking process by the addition of PP.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The multi-layer sheet disclosed in modified Yoshihara includes a blend of polypropylene and LDPE in the core layer (see above). The rejection involves modifying the core layer of Yoshihara to comprise a blend of polypropylene (PP) and low-density polyethylene (LDPE) such that the heat sealing characteristics of the film are improved [Van Loon, Fig. 3, paragraphs 0001 and 0020].  It is well known in the art that the addition of PP improves the heat resistance of the film [Okuyama, paragraph 0056; Van Loon, Fig. 3, paragraphs 0001 and 0020].  It is further known that a cross-linking treatment involves time and effort and, accordingly, decreases the productivity rate of the manufacturing process [Mori, paragraph 0005].   Therefore, it would have been obvious to modify the multi-layer sheet in modified Yoshihara to be an un-crosslinked multi-layered sheet because the addition of polypropylene effectively improves the heat resistance of the core/intermediate layer thereby avoiding a long and expensive step that would decrease the production rate and efficiency of a solar battery module [paragraph 0005].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2011/0045287, Kawashima et al. teaches that the characteristics (hardness, heat resistance, etc.) of the sealing resin sheet will tend to be improved when it contains polypropylene based resins [paragraph 0061].
US 2013/0209816, Kobayashi et al. teaches that white polypropylene based films are higher in heat resistance in comparison to other common white polyolefin films [paragraphs 0034 and 0065].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721